NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MICHAEL HUCUL, Relator,                         No. 19-56056

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01306-DMS-LL

and
                                                MEMORANDUM*
UNITED STATES OF AMERICA, ex. rel.,

                Plaintiff,

 v.

STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Michael Hucul appeals pro se from the district court’s judgment dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his qui tam action alleging violations of the False Claims Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s dismissal for failure to comply with a court order. Ghazali v.

Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Hucul’s qui tam

action for failure to comply with court orders because Hucul failed to comply with

the district court’s orders to retain counsel after being warned that failure to retain

counsel would result in dismissal of the action, and being provided with an

extension of time to do so. See S.D. Cal. Civ. R. 83.1(a) (failure to comply with a

court order may be grounds for dismissal); Bias v. Moynihan, 508 F.3d 1212, 1223

(9th Cir. 2007) (this court gives “[b]road deference” to a district court’s application

of its local rules); Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1126-

27 (9th Cir. 2007) (a pro se relator cannot prosecute a qui tam action under the

Federal Claims Act on behalf of the United States). We reject as meritless Hucul’s

contention that the district court should have allowed him to amend his complaint,

as amendment would not have remedied Hucul’s pro se status.

      AFFIRMED.




                                           2                                      19-56056